      Case 2:18-cv-11277-NJB-KWR Document 156 Filed 08/02/21 Page 1 of 26




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA


   FREDDIE ROSS, JR.                                                 CIVIL ACTION


   VERSUS                                                            NO. 18-11277


   WILBERTO DEJARNETTI                                               SECTION: “G”(4)


                                    ORDER AND REASONS

       Plaintiff Freddie Ross, Jr. (“Ross”) filed this action against Defendant Wilberto Dejarnetti

(“Dejarnetti”) pursuant to the United States Copyright Act, 17 U.S.C. § 101, to declare Ross’s

rights in connection with specific sound recordings, musical compositions, and choreographic

works. 1 Dejarnetti brings counterclaims against Ross and third-party claims against Big Freedia

Enterprises LLC and Queen Diva Music LLC pursuant to the United States Copyright Act to

declare Dejarnetti’s rights in connection with specific sound recordings, musical compositions,

and choreographic works. 2

       Before the Court is Ross, Big Freedia Enterprises LLC, and Queen Diva Music LLC’s

(collectively, “Movants”) “Motion for Partial Summary Judgment.” 3 On June 9, 2021, the Court

heard oral argument on the motion. 4 Considering the motion, the memoranda in support and in

opposition, the arguments made during oral argument, the record, and the applicable law, the



       1
           Rec. Doc. 1 at 1.

       2
           Rec. Doc. 77.

       3
           Rec. Doc. 88.

       4
           Rec. Doc. 152.


                                                1
      Case 2:18-cv-11277-NJB-KWR Document 156 Filed 08/02/21 Page 2 of 26




Court grants the motion in part and denies it in part.

                                          I. Background

A.     Factual Background

       According to the Complaint, Ross is a recording actor, author, and performer known as

“Big Freedia.” 5 Ross and Dejarnetti allegedly worked together on various aspects of Ross’s

entertainment career. 6 Specifically, the parties allegedly collaborated to create stage

choreography for Ross’s songs, including “Just Be Free Intro,” “NO Bounce,” “Explode,” “Shake

Session Medley,” “Dangerous,” “Best Beeleevah,” and “Drop” (collectively, the “Choreographic

Works”). 7 Ross also allegedly allowed Dejarnetti to direct and film a number of music videos

(collectively, the “Music Videos”). 8 Ross asserts that he paid thousands of dollars for Dejarnetti’s

services in connection with the Choreographic Works and the Music Videos. 9

       Furthermore, Ross asserts that Dejarnetti sought to involve himself in Ross’s songwriting

sessions. 10 Yet, according to Ross, Dejarnetti would typically arrive at the recording studio

uninvited and offer unsolicited opinions concerning Ross’s music. 11 Dejarnetti’s conduct

allegedly resulted in Ross terminating the parties’ working relationship. 12 When Dejarnetti

learned that Ross intended to terminate the parties’ relationship, Dejarnetti allegedly started


       5
           Rec. Doc. 1 at 1.

       6
           Id. at 2.

       7
           Id.

       8
           Id. at 3, 6.

       9
           Id. at 3.

       10
            Id.

       11
            Id.

       12
            Id.


                                                 2
      Case 2:18-cv-11277-NJB-KWR Document 156 Filed 08/02/21 Page 3 of 26




making “outlandish claims and demands” to Ross—including claiming credit as a co-author and

producer of certain songs, namely “Training Day,” “Best Beeleevah,” “You Already Know,” and

“$100 Bills” (collectively, the “Musical Works”). 13

       Yet, according to Ross, Dejarnetti “contributed nothing to the Musical Works that would

come close to copyrightable subject matter.” 14 Ross seeks a declaratory judgment concerning his

ownership rights in the Choreographic Works and Musical Works. 15 Ross also seeks to recover

damages resulting from Dejarnetti’s alleged breach of contract in connection with the Music

Videos. 16

B.     Procedural Background

       On November 20, 2018, Ross filed a complaint against Dejarnetti in this Court. 17 Ross

encountered multiple difficulties serving the complaint upon Dejarnetti, resulting in multiple

extensions of time to serve. 18 On August 23, 2019, the Court granted Ross’s “Motion to Effect

Service Through Alternative Means.” 19 On September 5, 2019, a summons issued to Dejarnetti

was returned as executed. 20

       On October 16, 2019, Dejarnetti filed a motion to dismiss.21 On April 16, 2020, the Court


       13
            Id. at 3–4.

       14
            Id.

       15
            Id. at 4–5.

       16
            Id. at 6.

       17
            Id. at 1.

       18
            See Rec. Docs. 4, 6, 6-1, 7, 8, 8-1, 9, 10.

       19
            Rec. Doc. 11.

       20
            Rec. Doc. 12.

       21
            Rec. Doc. 16.


                                                          3
          Case 2:18-cv-11277-NJB-KWR Document 156 Filed 08/02/21 Page 4 of 26




denied Dejarnetti’s motion to dismiss.22

          On May 2, 2020, Dejarnetti filed an “Answer, Defenses, & Counterclaim with Jury

Demand” in response to the complaint filed by Plaintiff. 23 On August 5, 2020, with leave of Court,

Dejarnetti filed an “Amended Counterclaim & Third-Party Claims, with Jury Demand” against

Movants. 24 In the amended counterclaim, Dejarnetti brings claims against Movants pursuant to

the United States Copyright Act to declare Dejarnetti’s rights in connection with specific sound

recordings, musical compositions, and choreographic works. 25 Dejarnetti seeks a declaratory

judgment in part to “identify and establish the co-ownership, co-authorship, and creative

contributions” allegedly made by Dejarnetti to the Musical Works. 26 Dejarnetti also brings claims

against Movants for breach of contract and tortious interference with contract under Louisiana

law. 27

                                     II. Parties’ Arguments

A.        Movants’ Arguments in Support of the Motion

          Movants seek summary judgment on the federal copyright claims raised in the

Counterclaim and dismissal of the remaining state law claims without prejudice. 28 Movants assert

that the undisputed facts establish: (1) Dejarnetti’s joint authorship claims with respect to the

Musical Works fail as a matter of law; (2) there is no justiciable controversy with respect to


          22
               Rec. Doc. 42.

          23
               Rec. Doc. 44.

          24
               Rec. Doc. 77.

          25
               Id.

          26
               Id. at 20.

          27
               Id.

          28
               Rec. Doc. 88 at 1.


                                                4
      Case 2:18-cv-11277-NJB-KWR Document 156 Filed 08/02/21 Page 5 of 26




Dejarnetti’s joint authorship of the Music Videos; and (3) Dejarnetti has failed to fix the

Choreographic Works in a tangible medium of expression, and, therefore, the choreography has

no copyright protection. 29 If the Court grants summary judgment on these issues, Movants

contend that the only remaining claims will involve novel issues of state law, and Movants argue

that the Court should decline to exercise supplemental jurisdiction over these claims. 30

       First, Movants contend that the evidence adduced in discovery reveals that Dejarnetti

cannot support the essential elements of his claim to joint authorship of the Musical Works. 31

Although the Fifth Circuit has never articulated a specific test for determining joint authorship

under the Copyright Act, Movants argue that district court decisions within the Fifth Circuit have

universally followed the Second Circuit’s opinions in Childress v. Taylor 32 and Thomson v.

Larson, 33 as well as the Seventh Circuit’s opinion in Erickson v. Trinity Theatre, Inc. 34 Movants

assert that these cases make clear that to prevail on a joint authorship claim Dejarnetti must show:

(1) that his alleged contributions to the compositions and the recordings were independently

copyrightable; and (2) that Ross intended for Dejarnetti to be a joint author of said works. 35

Movants argue that Dejarnetti cannot make either showing. 36

       With respect to the first prong of joint authorship, Movants assert that Dejarnetti’s


       29
            Rec. Doc. 88-1 at 1.

       30
            Id. at 2.

       31
            Id. at 7.

       32
            945 F.2d 500 (2d Cir. 1991).

       33
            147 F.3d 195 (2d Cir. 1998).

       34
            13 F.3d 1061 (7th Cir. 1994).

       35
            Rec. Doc. 88-1 at 14.

       36
            Id.


                                                 5
       Case 2:18-cv-11277-NJB-KWR Document 156 Filed 08/02/21 Page 6 of 26




contributions consisted of: (1) directions, ideas, coaching, suggestions, and refinements, which

Movants contend are not copyrightable subject matter; 37 and (2) words and phrases within the

songs, which Movants contend are far too short to be protectable. 38 With respect to the second

prong of joint authorship, Movants assert that Ross’s consistent refusal to pay Dejarnetti or share

in the benefits of the exploitations of the Compositions and Recordings is strong evidence that

cuts against joint authorship. 39 Movants also point to Dejarnetti’s admission that he was never

given “creative credit for the services rendered” in connection with the Compositions and

Recordings. 40 Additionally, Movants contend that Ross had no obligation to accept Dejarnetti’s

contributions and remained free to reject them without restriction. 41 Therefore, even if some of

Dejarnetti’s contributions are independently copyrightable, Movants argue that Dejarnetti’s

claims for joint authorship over the Musical Works still fails.42

        Second, Movants argue that Dejarnetti’s claim for a declaration of authorship in the Music

Videos is not justiciable. 43 Movants assert that Ross has never challenged Dejarnetti’s joint

ownership of the Music Videos. 44 Accordingly, Movants argue that there is not a justiciable




        37
             Id. at 15–17 (citing Erickson, 13 F.3d at 1072).

        38
            Id. at 15–17 (citing 37 C.F.R. § 202.1; Emanation Inc. v. Zomba Recording Inc., 72 F. App’x 187, 191
(5th Cir. 2003)).

        39
             Id. at 19.

        40
             Id.

        41
             Id. at 20.

        42
             Id.

        43
             Id. at 21.

        44
             Id.


                                                           6
      Case 2:18-cv-11277-NJB-KWR Document 156 Filed 08/02/21 Page 7 of 26




controversy to adjudicate. 45

        Third, Movants contend that the Choreographic Works lack copyright protection. 46

Movants assert that Dejarnetti admitted that he did not write the Choreographic Works down. 47

Without evidence that the Choreographic Works were fixed by Dejarnetti in a tangible medium

of expression, Movants argue there can be no copyright dispute over the authorship of the

Choreographic Works because there is no copyright protection. 48

        Finally, if the Court grants summary judgment on the federal copyright claims, Movants

assert that the Court should decline to exercise supplemental jurisdiction over the remaining state

law claims. 49 Movants contend that Dejarnetti presents novel questions of state law. 50

Additionally, given the limited discovery that has been completed, Movants argue that judicial

economy, fairness, and comity weigh in favor of declining to exercise supplemental jurisdiction

over the state law claims. 51

B.      Dejarnetti’s Arguments in Opposition to the Motion for Partial Summary Judgment

        In response, Dejarnetti notes that discovery has not been completed and Ross has not been

deposed. 52 Dejarnetti contends that a critical issue presented in the motion “is whether Ross-

Freedia intended to give or withhold from Wilberto Dejarnetti the creative credits, payments, and


        45
             Id.

        46
             Id.

        47
             Id. at 22.

        48
             Id.

        49
             Id.

        50
             Id. at 23.

        51
             Id. at 24.

        52
             Rec. Doc. 92 at 2.


                                                7
      Case 2:18-cv-11277-NJB-KWR Document 156 Filed 08/02/21 Page 8 of 26




percentages which serve as dispositive indicators of whether Ross-Freedia intended or

contemplated that Wilberto Dejarnetti would be a joint author.” 53

       Dejarnetti contends that he should be considered a joint author because he served “as a

producer or co-producer, director or co-director, co-writer, choreographer, or other roles which

are known and are standard in the industry and which customarily warrant joint-authorship

status.” 54 According to Dejarnetti, Movants were free to reject Dejarnetti’s authorship

contributions, but Movants were not free to change them. 55 Dejarnetti asserts that Movants instead

chose to circumvent the agreement entirely. 56 Dejarnetti contends that the evidence shows that he

both asserted and exercised complete authority over his work, and Ross neither asserted nor

exercised any authority over Dejarnetti’s work, which Dejarnetti argues is an indication that the

work was joint authorship. 57 Furthermore, Dejarnetti contends that the evidence shows that

significant partial payments for the work were made. 58

       Next, Dejarnetti asserts that the teaching, rehearsing, and performing of his Choreographic

Works were fixed in the tangible medium of video recordings which were broadcast nationally

and internationally and are easily available for download. 59 Therefore, Dejarnetti contends that

the claims regarding the Choreographic Works should not be dismissed because the choreography




       53
            Id.

       54
            Id. at 5.

       55
            Id. at 8.

       56
            Id. at 9.

       57
            Id. at 10.

       58
            Id. at 11.

       59
            Id. at 6.


                                                8
      Case 2:18-cv-11277-NJB-KWR Document 156 Filed 08/02/21 Page 9 of 26




was fixed in a tangible medium. 60

       In addition to the arguments made in his memorandum, at oral argument Dejarnetti argued

that Childress and progeny do not define the nature of the necessary intent to be a co-author.

Dejarnetti asserted that the informal agreement between Movant and Dejarnetti was for Dejarnetti

to be a joint author. When asked to point to specific evidence demonstrating the parties’ intent

that Dejarnetti would be a co-author, Dejarnetti directed the Court to an unsigned contract

between the parties. 61

C.     Movants’ Arguments in Further Support of the Motion

       In reply, Movants contend that Dejarnetti failed to respond to all but four of Movants’

uncontested material facts, and the four that were addressed were not effectively controverted. 62

Therefore, Movants assert that those facts should be deemed admitted for purposes of deciding

this motion. 63 Additionally, Movants argue that Dejarnetti has not shown that additional

discovery is needed to respond to the motion. 64 Movants note that Dejarnetti did not comply with

the requirements of Federal Rule of Civil Procedure 56(d), which requires a non-movant to show

by affidavit or declaration that it cannot present facts essential to justify its opposition without

additional discovery. 65 Movants contend that Dejarnetti did not file an affidavit setting forth the

specific facts needed to oppose the Motion, making his request deficient on its face. 66


       60
            Id. at 7.

       61
            Rec. Doc. 97-2 (Exhib. A).

       62
            Rec. Doc. 98 at 2.

       63
            Id.

       64
            Id. at 3.

       65
            Id.

       66
            Id. at 4.


                                                 9
     Case 2:18-cv-11277-NJB-KWR Document 156 Filed 08/02/21 Page 10 of 26




       Next, Movants contend Dejarnetti has failed to offer any facts or law to plausibly suggest

that his alleged contributions to Musical Works are independently copyrightable. 67 Moreover,

Movants assert that there is no evidence of a mutual intent to create a joint work. 68 Accordingly,

Movants assert that summary judgment on this issue is appropriate. 69

       Movants repeat their prior argument that the claims regarding the Music Videos are not

justiciable because Ross never challenged Dejarnetti’s status as a joint author of the Music

Videos. 70 Finally, Movants contend that there is no evidence Dejarnetti fixed the Choreographic

Works in a tangible medium of expression. 71 Movants aver that the clips from the reality show

are not “copies” of the Choreographic Works because they do not illustrate, depict, or describe

the Choreographic Works in such a way that the works can be performed in a consistent and

uniform manner. 72 Additionally, Movants note that the contract Dejarnetti entered vested all

copyrights from Dejarnetti’s services with the producer of the reality show. 73

       At oral argument, Movants stipulated that Dejarnetti is a joint author of the Music Videos.

However, Movants argued that Dejarnetti cannot satisfy the two elements of the co-authorship

test as to the Musical Works. First, Movants asserted that Dejarnetti’s contributions are de

minimis and, thus, not independently copyrightable. Second, Movants contended that Dejarnetti

cannot show that Movants intended Dejarnetti to be a co-author because (1) Dejarnetti conceded


       67
            Id.

       68
            Id.

       69
            Id. at 6.

       70
            Id.

       71
            Id.

       72
            Id. at 7.

       73
            Id.


                                                10
      Case 2:18-cv-11277-NJB-KWR Document 156 Filed 08/02/21 Page 11 of 26




he did not share in the benefits of the works; (2) Dejarnetti conceded that he received no credit

for the works; and (3) Dejarnetti cannot produce a written agreement demonstrating that Movants

intended Dejarnetti was a co-author. Movants asserted that, under Childress, joint authorship

rules prevent minor contributors from trying to share in the benefits of the efforts of the sole

author. In the absence of a contract, Movants argued that copyright remains with the one who

created the work, and that other parties must protect their own rights through contract.

         As to the Choreographic Works, Movants asserted that Movants do not believe Movants

have any ownership interest because there is no fixed work and because of the production

agreement with non-party World of Wonder.

                                               III. Legal Standard

         Summary judgment is appropriate when the pleadings, the discovery, and any affidavits

show that “there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” 74 When assessing whether a dispute as to any material fact exists,

the court considers “all of the evidence in the record but refrains from making credibility

determinations or weighing the evidence.” 75 All reasonable inferences are drawn in favor of the

nonmoving party, but “unsupported allegations or affidavits setting forth ‘ultimate or conclusory

facts and conclusions of law’ are insufficient to either support or defeat a motion for summary

judgment.” 76 If the record, as a whole, “could not lead a rational trier of fact to find for the non-

moving party,” then no genuine issue of fact exists, and the moving party is entitled to judgment




         74
            Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986); Little v. Liquid Air
Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).

         75
              Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398–99 (5th Cir. 2008).

         76
              Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985); Little, 37 F.3d at 1075.


                                                           11
      Case 2:18-cv-11277-NJB-KWR Document 156 Filed 08/02/21 Page 12 of 26




as a matter of law. 77 The nonmoving party may not rest upon the pleadings, but must identify

specific facts in the record and articulate the precise manner in which that evidence establishes a

genuine issue for trial. 78

         The party seeking summary judgment always bears the initial responsibility of informing

the court of the basis for its motion and identifying those portions of the record that it believes

demonstrate the absence of a genuine issue of material fact. 79 Thereafter, the nonmoving party

should “identify specific evidence in the record, and articulate” precisely how that evidence

supports his claims.80 To withstand a motion for summary judgment, the nonmoving party must

show that there is a genuine issue for trial by presenting evidence of specific facts. 81 The

nonmovant’s burden of demonstrating a genuine issue of material fact is not satisfied merely by

creating “some metaphysical doubt as to the material facts,” “by conclusory allegations,” by

“unsubstantiated assertions,” or “by only a scintilla of evidence.” 82 Rather, a factual dispute

precludes a grant of summary judgment only if the evidence presented by the nonmovant is

sufficient to permit a reasonable trier of fact to find for the nonmoving party. 83 Further, a court

“resolve[s] factual controversies in favor of the nonmoving party, but only when there is an actual




         77
              Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).

         78
              See Celotex, 477 U.S. at 325; Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998).

         79
              Celotex, 477 U.S. at 323.

         80
              Forsyth v. Barr, 19 F.3d 1527, 1537 (5th Cir. 1994), cert. denied, 513 U.S. 871 (1994).

        81
           Bellard v. Gautreaux, 675 F.3d 454, 460 (5th Cir. 2012) (citing Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 248–49 (1996)).

         82
              Little, 37 F.3d at 1075.

         83
              Anderson, 477 U.S. at 248.


                                                           12
     Case 2:18-cv-11277-NJB-KWR Document 156 Filed 08/02/21 Page 13 of 26




controversy, that is, when both parties have submitted evidence of contradictory facts.” 84 Hearsay

evidence and unsworn documents that cannot be presented in a form that would be admissible in

evidence at trial do not qualify as competent opposing evidence. 85 Ultimately, summary judgment

is appropriate in any case “where critical evidence is so weak or tenuous on an essential fact that

it could not support a judgment in favor of the nonmovant.” 86

                                                   IV. Analysis

       Movants seek summary judgment on the federal copyright claims raised in the

Counterclaim and dismissal of the remaining state law claims without prejudice. 87 Movants assert

that the undisputed facts establish: (1) Dejarnetti’s joint authorship claims with respect to the

Musical Works fail as a matter of law; (2) there is no justiciable controversy with respect to

Dejarnetti’s joint authorship of the Music Videos; and (3) Dejarnetti has failed to fix the

Choreographic Works in a tangible medium of expression, and, therefore, the choreography has

no copyright protection. 88 If the Court grants summary judgment on these issues, Movants assert

that the only remaining claims will involve novel issues of state law, and Movants contend that

the Court should decline to exercise supplemental jurisdiction over these claims. 89 The Court

addresses each of these issues in turn.

A.     Musical Works: Joint Authorship Claims




       84
            Little, 37 F.3d at 1075.

       85
            Fed. R. Civ. P. 56(c)(2); Martin v. John W. Stone Oil Distrib., Inc., 819 F.2d 547, 549 (5th Cir. 1987).

       86
            Armstrong v. City of Dall., 997 F.2d 62, 67 (5th Cir. 1993).

       87
            Rec. Doc. 88 at 1.

       88
            Rec. Doc. 88-1 at 1.

       89
            Id. at 2.


                                                          13
      Case 2:18-cv-11277-NJB-KWR Document 156 Filed 08/02/21 Page 14 of 26




        According to Movants, Dejarnetti’s joint authorship claims with respect to the Musical

Works fail as a matter of law because Dejarnetti cannot show that his contributions to the Musical

Works were independently copyrightable or that Ross intended for Dejarnetti to be a joint author

of said works. 90 Dejarnetti contends that he should be considered a joint author because he served

“as a producer or co-producer, director or co-director, co-writer, choreographer, or other roles

which are known and are standard in the industry and which customarily warrant joint-authorship

status.” 91

        Section 101 of the Copyright Act defines a “joint work” as “a work prepared by two or

more authors with the intention that their contributions be merged into inseparable or

interdependent parts of a unitary whole.” 92 “Parts of a unitary whole are ‘inseparable’ when they

have little or no independent meaning standing alone.” 93 “By contrast, parts of a unitary whole

are ‘interdependent’ when they have some meaning standing alone but achieve their primary

significance because of their combined effect, as in the case of the words and music of a song.”94

“The touchstone of the statutory definition ‘is the intention at the time the writing is done that the

parts be absorbed or combined into an integrated unit.’” 95

        Section 201 of the Copyright Act instructs when a copyright vests in an author and

provides the ownership status of authors in joint works. 96 Section 201(a) states: [C]opyright in a


        90
              Rec. Doc. 88-1 at 14.

        91
              Rec. Doc. 97 at 5.

        92
              17 U.S.C. § 101.

        93
              Childress, 945 F.2d at 505.

        94
              Id.

        95
              Thomson, 147 F.3d at 199 (internal citations omitted).

        96
              17 U.S.C. § 201.


                                                           14
      Case 2:18-cv-11277-NJB-KWR Document 156 Filed 08/02/21 Page 15 of 26




work protected under this title vests initially in the author or authors of the work. The authors of

a joint work are co-owners of a copyright in the work.” 97 Co-authors are entitled “to equal

undivided interests in the whole work—in other words, each joint author has the right to use or

to license the work as he or she wishes, subject only to the obligation to account to the other joint

owner for any profits that are made.” 98

        The Fifth Circuit has not articulated a specific test for determining joint authorship under

the Copyright Act. However, district courts within the Fifth Circuit have followed the guidance

set forth by the Second Circuit in Childress v. Taylor 99 and Thomson v. Larson, 100 as well as the

Seventh Circuit in Erickson v. Trinity. 101 Under this approach, “a co-authorship claimant bears

the burden of establishing that each of the putative co-authors (1) made independently

copyrightable contributions to the work; and (2) fully intended to be co-authors.” 102 Collaboration

alone is insufficient to establish joint authorship; instead, the contributions of each author must

be independently copyrightable. 103 Additionally, the authors must intend to be joint authors.104

“Care must be taken . . . to guard against the risk that a sole author is denied exclusive authorship



        97
             Id. § 201(a).
        98
             Thomson, 147 F.3d at 199 (internal citations omitted).

        99
             945 F.2d at 500.

        100
              147 F.3d at 200.

        101
            13 F.3d at 1068–69. See also S. Credentialing Support Servs., LLC v. Hammond Surgical Hosp. LLC,
No. 15-7013, 2017 WL 6540410 (E.D. La. Dec. 21, 2017) (Milazzo, J.); Aillet, Fenner, Jolly & McClelland, Inc. v.
U.L. Coleman Co., No. 09-2016, 2012 WL 4450977 (W.D. La. Sept. 25, 2012) (Stagg, J.); Visitor Indus. Publ’ns,
Inc. v. NOPG, L.L.C., 91 F. Supp. 2d 910 (E.D. La. 2000) (Vance, J.); BTE v. Bonnecaze, 43 F. Supp. 2d 619 (E.D.
La. 1999) (Porteous, J.).

        102
              Thomson, 147 F.3d at 200 (citing Childress, 945 F.2d at 504).

        103
              Id. (citing Childress, 945 F.2d at 507).

        104
              Id. (citing Childress, 945 F.2d at 509).


                                                          15
      Case 2:18-cv-11277-NJB-KWR Document 156 Filed 08/02/21 Page 16 of 26




status simply because another person render[s] some form of assistance.” 105 This test “ensure[s]

that true collaborators in the creative process are accorded the perquisites of co-authorship and

. . . guard[s] against the risk that a sole author is denied exclusive authorship status simply because

another person rendered some form of assistance.” 106

         In the seminal case Childress v. Taylor, the Second Circuit considered a claim for joint

authorship of a play. 107 Actress Clarice Taylor recruited playwright Alice Childress to write a

script based on the life of legendary comedienne Jackie “Moms” Mabley. 108 After Childress

completed the script, Taylor produced it at another theater without permission. 109 Childress sued

Taylor for copyright infringement, and Taylor asserted a defense of co-authorship. 110 The Second

Circuit concluded that there was “no evidence that [Taylor’s contribution] ever evolved into more

than the helpful advice that might come from the cast, the directors, or the producers of any

play.” 111 Therefore, the Second Circuit upheld the district court order granting summary judgment

for Childress. 112

         With this background in mind, the Court must analyze whether there is evidence in the

record to show that (1) Dejarnetti made independently copyrightable contributions to the work;



         105
            Id. at 202 (quoting Childress, 945 F.2d at 504). See also Erickson, 13 F.3d at 1069 (“Those seeking
copyrights would not seek further refinement that colleagues may offer if they risked losing their sole authorship.”).

         106
               Childress, 945 F.2d at 504.

         107
               Id. at 500.

         108
               Id. at 503.

         109
               Id.

         110
               Id. at 504.

         111
               Id. at 509.

         112
               Id.


                                                         16
     Case 2:18-cv-11277-NJB-KWR Document 156 Filed 08/02/21 Page 17 of 26




and (2) Ross and Dejarnetti fully intended to be co-authors.

       1.          Whether Dejarnetti’s Contributions were Independently Copyrightable

       Movants contend that Dejarnetti cannot establish that his contributions to the Musical

Works were independently copyrightable. During his deposition, Dejarnetti testified that he wrote

the lyrics to “Best Beelevah” and “You Already Know.” 113 Dejarnetti testified that the music

video for “$100 Bills” used his version of the song. 114 According to Dejarnetti, “the versions that

[he] did are what the music videos were shot to. They weren’t shot to Freedia’s demos.”115

Dejarnetti also testified that he produced the recording sessions for “Best Beelevah” and

“Training Day.” 116 According to Dejarnetti, during the session he told members of the band how

to perform:

       More of this, more singing, screen more, and I told the girls to add some extra
       lyrics and that they did. They—they were already going to perform some stuff that
       they did live that we had made up. But I gave them a couple of little extra whoop,
       whoops, and hoot, hoots in Training Day. 117

Dejarnetti also testified as follows:

       So I took the stems, and I put in a minute and a half extra music and changed it
       around, took a vocal, swirled it around, put an effect on it, and added some
       synthesizers and whatever. So their two-minute song is now, like, a three-minute-
       something. 118

Dejarnetti explained that he had to add instrumentation and “replace their kick because their kicks




       113
             Rec. Doc. 88-2 at 16.

       114
             Id. at 18.

       115
             Id.

       116
             Id. at 22–23.

       117
             Id. at 23.

       118
             Id. at 24.


                                                17
     Case 2:18-cv-11277-NJB-KWR Document 156 Filed 08/02/21 Page 18 of 26




weren’t thick enough and weren’t, you know, hard. . . . I did audio replacement on a lot of stuff

because of the recording technique.” 119

       Movants contend that Dejarnetti’s contributions fall into two categories, neither of which

are independently copyrightable: (1) directions, ideas, coaching, suggestions, and refinements;

and (2) words and phrases which are too short to be protectable. 120 In support of this assertion,

Movants present the Court with spliced partial clips from Dejarnetti’s deposition where Dejarnetti

was asked to listen to the four songs at issue in this litigation and raise his hand when he heard

his contributions. 121 In response, Dejarnetti contends that Movants set up “the straw-man

argument that single separate ideas, directions, words, and phrases are not given copyright

protection.” 122 According to Dejarnetti, “[t]he only reason Wilberto Dejarnetti spent hours

answering questions about separate fragmented items is because for hours he was asked questions

about separate fragmented items.” 123

       Based on the limited evidence presented, the Court cannot conclude that undisputed

evidence establishes that the only contributions Dejarnetti made to the Musical Works were (1)

directions, ideas, coaching, suggestions, and refinements; and (2) words and phrases which are

too short to be protectable. As discussed above, Dejarnetti testified that he wrote the lyrics to

“Best Beelevah” and “You Already Know.” 124 Dejarnetti testified that the music video for “$100




       119
             Id. at 25.

       120
             Rec. Doc. 88-1 at 19.

       121
             Rec. Docs. 88-3, 88-4, 88-5, 88-6.

       122
             Rec. Doc. 97 at 3.

       123
             Id.

       124
             Rec. Doc. 88-2 at 16.


                                                  18
     Case 2:18-cv-11277-NJB-KWR Document 156 Filed 08/02/21 Page 19 of 26




Bills” used his version of the song. 125 Dejarnetti also testified that he added more than a minute

and a half to a song by taking “a vocal, swirled it around, put an effect on it, and added some

synthesizers and whatever.” 126 Viewed in the light most favorable to Dejarnetti, there is evidence

suggesting that the contributions Dejarnetti made to the songs could be independently

copyrightable.

       2.          Whether Ross and Dejarnetti Intended to be Co-Authors

       Movants assert that Dejarnetti cannot present any evidence to show that Ross intended for

Dejarnetti to be a co-author. 127 On the other hand, Dejarnetti contends that the evidence shows

that he and Ross intended that they would be co-authors. 128

       In Childress, the Second Circuit recognized that “[i]n many instances, a useful test will

be whether, in the absence of contractual arrangements concerning listed authorship, each

participant intended that all would be identified as co-authors.” 129 However, the Second Circuit

later expanded on this concept, finding that “the intention standard is not strictly subjective.”130

Therefore, co-authorship intent does not turn solely on the parties’ own words or professed state

of mind.” 131 Instead, the Court must conduct “a more nuanced inquiry into factual indicia of

ownership and authorship, such as how a collaborator regarded herself in relation to the work in




       125
             Id. at 18.

       126
             Id. at 24.

       127
             Rec. Doc. 88-1 at 17–21.

       128
             Rec. Doc. 97 at 9–12.

       129
             Childress, 945 F.2d at 508.

       130
             Thomson, 147 F.3d at 201.

       131
             Id.


                                                19
      Case 2:18-cv-11277-NJB-KWR Document 156 Filed 08/02/21 Page 20 of 26




terms of billing and credit, decisionmaking, and the right to enter into contracts.” 132

         Courts have considered the following factors in analyzing the intent element: “(i) the

contributor’s decision making authority over what changes are made and what is included in a

work, (ii) the way in which the parties bill or credit themselves with regard to the work, (iii) any

written agreements with third parties, and (iv) any other additional evidence.” 133

         Generally, summary judgment is disfavored when issues of intent or state of mind are

involved because those determinations are inherently a question of fact which turns on

credibility. 134 However, a court is not precluded from granting summary judgment where elusive

concepts such as motive or intent are at issue. 135 The Fifth Circuit has cautioned that “the court

must be vigilant to draw every reasonable inference from the evidence in the record in a light

most flattering to the nonmoving party.” 136 For example, summary judgment may still be

appropriate when intent or state of mind is at issue if the non-moving party merely rests on

conclusory allegations or unsupported speculation. 137

         Notably, as of this briefing, Ross had not been deposed and the Court does not have the

benefit of his testimony regarding intent. Nevertheless, Dejarnetti has pointed to some evidence



         132
               Id.

         133
               BTE v. Bonnecaze, 43 F. Supp. 2d 619, 624–25 (E.D. La. 1999)

         134
             Int’l Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1265–66 (5th Cir. 1991) (“When state of mind is an
essential element of the nonmoving party's claim, it is less fashionable to grant summary judgment because a party’s
state of mind is inherently a question of fact which turns on credibility.”).
         135
             Id. at 1266 (“This is not to say that the court can never enter summary judgment when intent or state of
mind is at issue, only that the court must recognize that undermining the moving party’s professed state of mind is
not a simple task. Therefore, the court must be vigilant to draw every reasonable inference from the evidence in the
record in a light most flattering to the nonmoving party.” (emphasis in original)).

         136
               Id. (emphasis in original).

         137
               Id.


                                                         20
     Case 2:18-cv-11277-NJB-KWR Document 156 Filed 08/02/21 Page 21 of 26




that could suggest that Ross intended Dejarnetti to be a co-author. For example, an initial deal

memo dated February 15, 2014, states that “[t]he work of Bert Company that is done for Big

Freedia’s Live Show or campaign cannot be duplicated, modified, or owned by any other entity

other than Bert Company (Independent Contractor) without acquiring written consent from Bert

Company.” 138 This memo suggests that Dejarentti exercised complete control over the work he

did for Movants.

       In 2017, Dejarnetti was paid $18,270.00 in 11 payments for work on several different

songs, music videos, and live shows.139 On August 18, 2017, Movants’ attorney emailed

Dejarnetti stating, “Freedia asked me to get in touch regarding contracts for your work. . . . Freedia

wants me to assure you that he will negotiate in good faith next week.” 140 In a text-message

exchange on March 2, 2018, Ross told Dejarnetti, “I have no problem with giving credit [w]here

credit is do [sic]. I told you that before if you remember.” 141 In a text-message exchange on

October 23, 2018, Ross acknowledged that they “never signed anything to say I’ll pay this

monthly fee we only verbally agreed.” 142 Some of these emails and text messages are presented

without context. Therefore, it is difficult for the Court to evaluate what agreements and payments

the parties were referring to in these correspondences. Ross and Dejarnetti’s professional

relationship spanned over three years and included work on several different projects. The Court

cannot guess whether these correspondences were about the Musical Works at issue here.



       138
             Rec. Doc. 97-2 at 2.

       139
             Rec. Doc. 97-4.

       140
             Rec. Doc. 97-3.

       141
             Rec. Doc. 97-17 at 15.

       142
             Id. at 6.


                                                 21
      Case 2:18-cv-11277-NJB-KWR Document 156 Filed 08/02/21 Page 22 of 26




Nevertheless, when viewed in the light most favorable to Dejarnetti, there is some evidence

suggesting that Ross and Dejarnetti intended that Dejarnetti would be a co-author of the Musical

Works. Therefore, there are genuine issues of material fact in dispute and Movants are not entitled

to judgment as a matter of law.

B.      Music Videos: Whether Summary Judgment Is Appropriate on Dejarnetti’s Claim for
        a Declaration of Authorship in the Music Videos

        Next, Movants argue that Dejarnetti’s claim for a declaration of authorship in the Music

Videos is not justiciable. 143 Movants assert that Ross has never challenged Dejarnetti’s joint

ownership of the Music Videos. 144 Accordingly, Movants argue that there is not a justiciable

controversy to adjudicate. 145 Dejarnetti does not respond to this argument.

        A declaratory judgment action is justiciable, or “ripe for adjudication only where an

‘actual controversy’ exists.” 146 Generally, an actual controversy exists where “a substantial

controversy of sufficient immediacy and reality [exists] between parties having adverse legal

interests.” 147 In a declaratory judgment suit,

        [a] controversy, to be justiciable, must be such that it can presently be litigated and
        decided and not hypothetical, conjectural, conditional or based upon the possibility
        of a factual situation that may never develop. 148

A district court must address on a case-by-case basis whether the facts are sufficiently immediate




        143
              Rec. Doc. 88-1 at 21.

        144
              Id.

        145
              Id.

        146
              Orix Credit All., 212 F.3d at 895 (quoting 28 U.S.C. § 2201(a)).

        147
              Id. (quoting Middle S. Energy, Inc. v. City of New Orleans, 800 F.2d 488, 490 (5th Cir. 1986)).

        148
           Rowan Cos. v. Griffin, 876 F.2d 26, 28 (5th Cir. 1989) (quoting Brown & Root, Inc. v. Big Rock Corp.,
383 F.2d 662, 665 (5th Cir. 1967)) (emphasis added).


                                                          22
     Case 2:18-cv-11277-NJB-KWR Document 156 Filed 08/02/21 Page 23 of 26




to establish an actual controversy. 149

        Movants submit that they do not contest that Dejarnetti is a joint author of the Music

Videos. Dejarnetti, in his briefing and at the evidentiary hearing, has pointed to no facts

demonstrating that Movants dispute he is a joint author of the Music Videos. Therefore, the Court

finds that there is not an actual controversy between the parties and their dispute is not sufficiently

immediate. Thus, the Court concludes that Dejarnetti’s claim seeking a declaration that he is a

joint author of the Music Videos is not justiciable. Given that this claim is not yet ripe for

adjudication, the Court will dismiss Dejarnetti’s claim as to the Music Videos without prejudice.

C.      Choreographic Works: Whether the Choreography Can Be Protected by Copyright

        Movants contend that the Choreographic Works lack copyright protection. 150 Movants

assert that Dejarnetti admitted that he did not write the Choreographic Works down. 151 Without

evidence that the Choreographic Works were fixed by Dejarnetti in a tangible medium of

expression, Movants argue there can be no copyright dispute over the authorship of the

Choreographic Works because there is no copyright protection. 152 In response, Dejarnetti asserts

that the teaching, rehearsing, and performing of his Choreographic Works were fixed in the

tangible medium of video recordings which were broadcast nationally and internationally and are

easily available for download. 153 In reply, Movants contend that the clips from the reality show

are not “copies” of the Choreographic Works because they do not illustrate, depict, or describe



        149
              Id.

        150
              Id.

        151
              Rec. Doc. 88-1 at 22.

        152
              Id.

        153
              Rec. Doc. 97 at 6.


                                                  23
         Case 2:18-cv-11277-NJB-KWR Document 156 Filed 08/02/21 Page 24 of 26




the Choreographic Works in such a way that the works can be performed in a consistent and

uniform manner. 154 Additionally, Movants note that the contract Dejarnetti entered vested all

copyrights from Dejarnetti’s services with the producer of the reality television show. 155

          Section 102(a) of the federal Copyright Act protects “original works of authorship fixed

in any tangible medium of expression, now known or later developed, from which they can be

perceived, reproduced, or otherwise communicated, either directly or with the aid of a machine

or device.” 156 The Copyright Act goes on to define works of authorship to include “choreographic

works.” 157 “A work is ‘fixed’ in a tangible medium of expression when its embodiment in a copy

or phonorecord, by or under the authority of the author, is sufficiently permanent or stable to

permit it to be perceived, reproduced or otherwise communicated for a period of more than

transitory duration.” 158

          Absent evidence that the Choreographic Works were fixed by Dejarnetti in a tangible

medium of expression, Movants argue there can be no copyright dispute over the authorship of

the Choreographic Works because there is no copyright protection. 159 There are facts in dispute

regarding whether the Choreographic Works were fixed in a tangible medium of expression––

specifically, by video recording. At least some of the Choreographic Works were recorded by

video. Moreover, it is unclear to the Court whether the Choreographic Works and the Music



          154
                Rec. Doc. 98 at 7.

          155
                Id.

          156
                17 U.S.C. § 102; see also Motion Med. Techs., LLC v. Thermotek, Inc., 875 F.3d 765, 773 (5th Cir.
2017).

          157
                17 U.S.C. § 102(a)(4).

          158
                Id. § 101.

          159
                Rec. Doc. 88-1 at 22.


                                                         24
      Case 2:18-cv-11277-NJB-KWR Document 156 Filed 08/02/21 Page 25 of 26




Videos were in fact the same choreography, as Dejarnetti suggests. 160 The U.S. Copyright Office

has provided guidance that video recordings are acceptable formats of fixation for choreographic

works. 161 When viewed in the light most favorable to Dejarnetti, there is some evidence

suggesting that the Choreographic Works were recorded. Therefore, the Court concludes that

summary judgment must be denied on this issue.

                                                 V. Conclusion

         For the reasons set forth above, there are genuine issues of material fact in dispute

precluding summary judgment on Dejarnetti’s claims regarding the Musical Works and the

Choreographic Works. However, because no party has contested Dejarnetti’s joint ownership of

the Music Videos, there is not a justiciable controversy to adjudicate. Therefore, Dejarnetti’s

claim seeking a declaratory judgment that he is a joint author of the Music Videos must be

dismissed as a matter of law. Because the Court has not dismissed all of the federal claims in this

litigation, it will continue to exercise supplemental jurisdiction over the state law claims.162

Accordingly,

         IT IS HEREBY ORDERED that Freddie Ross, Jr., Big Freedia Enterprises, LLC, and

Queen Diva Music, LLC’s “Motion for Partial Summary Judgment” 163 is GRANTED IN PART

and DENIED IN PART. The motion is GRANTED to the extent it seeks dismissal of

Dejarnetti’s claim for a declaratory judgment that he is a joint author of the Music Videos. The



           See Rec. Doc. 97 at 7 (“There is no meaningful distinction to be made here in this case between the fixing
         160

of choreography for the live stage show, the fixing of choreography for the music videos, and the fixing of
choreography for the reality TV show.”).

         161
             U.S. Copyright Office, Copyright Registration of Choreography and Pantomime, available at
https://www.copyright.gov/circs/circ52.pdf (last visited May 4, 2021).

                  162
                        See 28 U.S.C. § 1367.

                  163
                        Rec. Doc. 97-4.


                                                         25
     Case 2:18-cv-11277-NJB-KWR Document 156 Filed 08/02/21 Page 26 of 26




motion is DENIED in all other respects.

       IT IS FURTHER ORDERED that Dejarnetti’s claim for a declaratory judgment that he

is a joint author of the Music Videos is DISMISSED WITHOUT PREJUDICE.

       NEW ORLEANS, LOUISIANA, thi s _____ day of July, 2021.
                                     30th


                                               _________________________________
                                               NANNETTE JOLIVETTE BROWN
                                               CHIEF JUDGE
                                               UNITED STATES DISTRICT COURT




                                          26
